Citation Nr: 0946970	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-32 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lacerations on the 
right lower arm, nose and left forehead.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  Specifically, the Board instructed the 
AMC/RO to obtain any additional service treatment records 
(STRs) or service personnel records (SPRs).  
As well, the AMC/RO was instructed to schedule the Veteran 
for a VA examination for a medical nexus opinion concerning 
the etiology of his lacerations, including specifically in 
terms of whether they date back to his military service.  
All requested development has been accomplished, to the 
extent possible, and this case is once again before the Board


FINDING OF FACT

There is no competent and credible evidence linking the 
lacerations on the Veteran's right lower arm, nose and left 
forehead to his military service, including to any trauma he 
may have sustained in service.


CONCLUSION OF LAW

The lacerations on the Veteran's right lower arm, nose and 
left forehead were not incurred in or aggravated by his 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), 
specifically concerning claims for increased ratings, which 
is not the type of claim at issue in this particular appeal.  
The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February, 
September and October 2003, and in March 2008.  The letters 
informed him of the evidence required to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that the March 2008 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice and following the Board's 
February 2008 remand, the AMC/RO went back and readjudicated 
the claim in the March 2009 SSOC- including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  So any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC, on remand, obtained his service 
treatment records (STRs), VA treatment records, and lay 
statements in support of his claim.  As already alluded to, 
in the Board's February 2008 remand, the AMC/RO was also 
instructed to obtain copies of any additional STRs and SPRs.  
The record reflects that VA attempted several times to obtain 
copies of these additional records.  Email correspondence in 
the claims files shows the Veteran's STRs and SPRs were 
already in VA's possession.  In fact, additional STRs were 
received in April 2008.  Further, if there are any more 
additional STRs or SPRs, a June 2008 letter from the National 
Personal Records Center (NPRC), a military records 
repository, indicates the Veteran did not provide the written 
consent necessary to release any other records.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).



The RO and AMC also arranged for VA compensation examinations 
in June 2002 and January 2009 for medical nexus opinions 
concerning the cause of the lacerations on the Veteran's 
right lower arm, nose, and left forehead - including, in 
particular, in terms of whether they are attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, the Board is also satisfied as to substantial 
compliance with its February 2008 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA and appellate review may proceed without prejudicing the 
Veteran.  

II.  Entitlement to Service Connection for Lacerations on the 
Right Lower Arm, Nose and Left Forehead  

The Veteran contends these lacerations are due to his 
military service.  Specifically, the laceration on the right 
lower arm is from a bayonet cut he sustained in Korea between 
1988 and 1989; the laceration to his nose is a result of an 
altercation while he was stationed at Fort Campbell, Kentucky 
between 1986 and 1987; and, finally, the laceration on his 
left forehead is from being hit on the head with the butt of 
a gun in an altercation at a bar, while stationed at Fort 
Campbell between 1986 and 1987.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).



To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim, with the 
Veteran prevailing in either event.  Conversely, the claim 
will be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof he has the currently claimed 
disability, lacerations on his right lower arm, nose and left 
forehead.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of current disability, there 
is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  Concerning 
this, the June 2002 VA compensation examiner noted "a faint 
scar from a laceration on his forehead."  Furthermore, the 
Veteran's STRs from May 2003 notes the Veteran has "multiple 
s[c]ars all over his body."  The January 2005 VA treatment 
records notes a linear scar on the right forearm, 
approximately 2 inches.  Finally, the January 2009 
VA compensation examination diagnosed each of the three scars 
as "superficial."  Therefore, these findings are sufficient 
to establish he does, in fact, have lacerations in the three 
locations indicated by the Veteran.  See Boyer, 210 F. 3d. at 
1353.

Consequently, the determinative issue is whether these 
lacerations are somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Unfortunately, there is simply no competent evidence 
of record establishing this required correlation.  
The medical evidence of record contains no positive 
indication or opinion concerning the etiology of these 
lacerations, and specifically in terms of them dating back to 
his military service or to the specific incidents mentioned.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.

To this effect, in February 2008, the Board, in part, 
instructed the RO and AMC to provide the Veteran a VA 
compensation examination to assess the nature and etiology of 
his lacerations.  And, the January 2009 examination report 
shows that the examiner opined that as to any relationship 
between the cause of the Veteran's lacerations and his 
military service, the examiner is unable to provide an 
opinion "without resorting to mere speculation."  The Board 
notes that the examination report includes an objective 
clinical evaluation of the Veteran and provides that the 
examiner reviewed the Veteran's claims file when rendering 
this opinion.

In reaching this conclusion, the examiner noted that the 
claims file also contains evidence that the Veteran was 
involved in "a severe motor vehicle accident in August 1997 
that involved multiple facial and bodily injuries."  The 
Veteran also reportedly fell down stairs in November 1996.  
Furthermore, the examiner also considered the Veteran's own 
report that some of his STRs are missing, and the examiner 
was unable to locate a separation physical, which may have 
been of some assistance.  However, the STRs that were 
available to the January 2009 examiner included a black and 
white photograph taken in July 1989.  Unfortunately, the 
examiner noted that the picture was too small to "ascertain 
the presence of absence of the nose and left forehead 
scars."  The Board notes, however, the examiner stated the 
Veteran reported a consistent history as to how he received 
the lacerations to all three locations on his person.  
Considering all this, the examiner concluded that she was 
unable to render an opinion as to the etiology of the 
lacerations.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

The Board's review of the Veteran's STRs show that they are 
also silent regarding any complaints, treatment, or diagnosis 
of a laceration to the right lower arm, nose or left 
forehead.  

So there is simply no medical nexus evidence indicating the 
lacerations to the right lower arm, nose and left forehead 
have any relationship to his military service.  The Court has 
repeatedly indicated that when a physician is unable to make 
this necessary connection between the currently claimed 
disability and service, there is no basis to grant the claim.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 
Vet. App. 420, 424 (1998).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements, and those of his 
friend's, in support of his claim.  The friend's February 
2006 letter states that the Veteran was first stationed at 
Fort Campbell, where he "sustained head and nose injuries."  
The Veteran was then sent to Korea, where he sustained 
"lacerations to his [right] forearm."  While the Veteran ad 
lay witnesses are competent to report readily identifiable 
features, such as scars or lacerations, there is simply no 
competent or credible evidence linking these lacerations to 
his military service.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007). See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's lacerations were incurred in or aggravated by his 
military service, so there is no reasonable doubt to resolve 
in his favor (beyond that noted) and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim for service connection for lacerations on the right 
lower arm, nose and left forehead is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


